Citation Nr: 0033297	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to a higher rating for arthritis of the cervical 
spine, initially assigned a 10 percent evaluation, effective 
from May 1996.

Entitlement to a higher rating for fungal infection of the 
feet and right hand, initially assigned a zero percent 
evaluation, effective from May 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1996.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1997 and later RO decisions that denied service 
connection for right ear hearing loss; granted service 
connection for arthritis of the cervical spine and assigned a 
10 percent evaluation, effective from May 1996; granted 
service connection for bilateral cataracts with lattice 
degeneration and posterior vitreous detachment of the right 
eye and assigned a zero percent evaluation, effective from 
May 1996; granted service connection for fungal infection of 
the feet and right hand and assigned a zero percent 
evaluation, effective from May 1996; and granted service 
connection for left ear hearing loss and assigned a 
zero percent evaluation, effective from May 1996.  In 
February 2000, the Board denied service connection for right 
ear hearing loss, denied a higher rating for the eye 
disorders, and denied a higher rating for left ear hearing 
loss.  At that time, the Board also remanded the issues of 
entitlement to higher ratings for arthritis of the cervical 
spine and fungal infection of the feet and right hand to the 
RO for additional development.



FINDINGS OF FACT

1.  The cervical spine condition has been manifested 
primarily by X-ray findings of arthritis, mild limitation of 
motion, and worsening symptoms during flare-ups that have 
produced moderate functional impairment since service; 
symptoms that produce more than moderate function impairment 
are not found at any time since service.

2.  The fungal infection has been manifested primarily by 
discolored toenails and dystrophia with subungual debris 
since service; exfoliation, exudation or itching involving an 
exposed surface or extensive area have not been present since 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for arthritis of the 
cervical spine, effective from May 1996, initially evaluated 
as 10 percent disabling, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Codes 5003, 5290 (2000).

2.  The criteria for a compensable rating for fungal 
infection of the feet and right hand, initially evaluated as 
zero percent disabling, effective from May 1996, are not met 
at any time since May 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7814 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Rating for Arthritis of the 
Cervical Spine, Initially Evaluated as 10 Percent Disabling, 
Effective from May 1996

Service medical records show that the veteran was found to 
have arthritis of the cervical spine.

The veteran underwent a VA medical examination in October 
1996.  He complained of neck pain with radiation to the 
shoulders.  There was full range of motion of the cervical 
spine.  There was no tenderness upon palpating the spinal 
processes.  There was no evidence of paraspinal muscle 
spasms.  X-rays of the cervical spine revealed mild 
degenerative changes and straightening of the upper portion 
of the normal lordotic cervical curvature with reversal of 
the curvature at the C3-4 intervertebral space.  The 
diagnosis was osteoarthritis and radiculopathy.

The veteran testified at a hearing in May 1997.  His 
testimony was to the effect that he had neck pain with 
radiation to the shoulders.

The veteran underwent a VA examination in June 2000 to 
determine the severity of the arthritis of the cervical 
spine.  The veteran complained of flare-ups of neck pain in 
cold weather and exertional activity such as lifting or over 
head use of his arms or repeated twisting of the neck.  The 
flare-ups were characterized mainly by pain over the lower 
portion of the neck radiating into the level of the 
shoulders.  During the flare-ups the veteran reported that he 
did not drive and was unable to work.  He reported treatment 
of these pains with steroid injections, TENS units, and 
physical therapy.  Range of motion of the cervical spine was 
slightly diminished, most notably on rotation, the left was 
only to 25 degrees, whereas the right was to 35 degrees.  
Range of motion of the cervical spine was reported as good 
with forward flexion to 30 degrees, extension to 30 degrees, 
and lateral flexion to the right and left to 30 degrees.  
Range of motion of the shoulders was normal.  There was no 
evidence of muscle weakness or neurological deficits of the 
upper extremities.  X-rays of the cervical spine in March 
2000 showed mild degenerative changes from C5 through C7 with 
disk space narrowing and osteophyte formation.  The examiner 
at the June 2000 VA medical examination noted that X-rays of 
the cervical spine revealed slight narrowing of the left 
C5/C6 foramina.  The examiner noted that a determination of 
the severity of the functional impairment of the veteran due 
to weakness and fatigability of the upper extremities during 
flare-ups could only be made on history reported by the 
veteran.  The examiner noted that the description of the 
symptoms reported by the veteran indicated significant 
disability due to the neck pain episodes that caused weakness 
and inability to effectively use his upper extremities for 
most activities.  The examiner noted that the X-ray findings 
of arthritis did support some element of the reported 
functional impairment.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for higher ratings for 
arthritis of the cervical spine and fungal infection of the 
right hand and feet.  These disabilities were examined by VA 
in June 2000.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of these claims.  VCAA, Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

An evaluation of a joint disorder includes consideration of 
the level of disability present due to functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence in this case shows that the veteran's 
arthritis of the cervical spine has been manifested primarily 
by complaints of neck pain with radiation to the shoulders 
and mild limitation of motion since separation from service.  
The report of the VA medical examination in June 2000, 
however, indicates that the veteran has complaints of 
weakness and inability to effectively use his upper 
extremities during flare-ups of the neck pain that are 
consistent with the clinical findings of record.  In this 
case, the Board finds that the overall evidence is 
essentially in equipoise as to whether or not the symptoms of 
the arthritis of the cervical spine produce moderate 
functional impairment with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Hence, this matter is resolved 
in favor of the veteran with application of the benefit of 
the doubt doctrine.  VCAA, Pub. L. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence shows 
symptoms of arthritis of the cervical spine that have 
produced moderate functional impairment since service.  The 
evidence, however, does not show symptoms that have produced 
more than moderate functional impairment since service.  
Hence, an increased evaluation of 20 percent for the 
arthritis of the cervical spine is warranted under diagnostic 
code 5290, effective from May 1996.  Fenderson v. West, 12 
Vet. App. 119 (1999).


II.  Entitlement to a Higher Rating for Fungal Infection of 
the Feet and Right Hand, Initially Assigned a Zero Percent 
Evaluation, Effective from May 1996

Service medical records show that the veteran was found to 
have a fungal infection of the nails.

At the October 1996 VA medical examination the veteran gave a 
history of fungal infection of the right hand and feet in 
service.  At the time of the examination, there was normal 
skin and normal nails of the right hand as well as of the 
feet.  There was some discoloration and thickness of the 
large toenails.  

The veteran testified at the hearing in May 1997.  He 
reported a worsening fungal infection of the nails of the 
right hand and feet, and that he had received treatment for 
this condition at the Walter Reed Army Hospital.

A letter from the Walter Reed Army Medical Center dated in 
March 2000 notes that this facility had no records of 
treatment of the veteran.  The veteran was so informed in the 
supplemental statement of the case of August 2000.  The Board 
notes that his May 1997 testimony implies that his treatment 
at Walter Reed had not been recent.  The undersigned 
concludes that his treatment there was during active duty.

The veteran underwent a VA skin examination in June 2000.  
The toenails were discolored and dystrophic with subungual 
debris.  The assessment was diffuse onychomycosis of the 
feet.

Tinea barbae and other fungal infections are rated analogous 
to eczema.  38 C.F.R. § 4.118, Code 7814.   Eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area will be assigned a 
zero percent rating.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching and involvement 
of an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Code 7806.

The evidence shows that the veteran has a history of fungal 
infection of the nails of the right hand and feet.  The 
fungal infection of the right hand has been asymptomatic 
since service and the fungal infection of the feet has been 
manifested primarily by discoloration and dystrophia of the 
nails with subungual debris since then.  The evidence, 
including the veteran's testimony, does not show or more 
nearly approximate exfoliation, exudation or itching 
involving an exposed surface or extensive area to support the 
assignment of a 10 percent rating for the fungal infection of 
the feet and hand under diagnostic code 7806.

After consideration of all the evidence, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for a higher rating for fungal infection of 
the feet and right hand, initially evaluated as zero percent 
disabling, effective from May 1996, at any time since 
service.  Fenderson, 12 Vet. App. 119.  Hence, the claim is 
denied.

Since the preponderance of the evidence is against the claim 
for a higher rating for the fungal infection of the right 
hand and feet, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to a higher rating of 20 percent for arthritis of 
the cervical spine, effective from May 1996, initially rated 
as 10 percent disabling from this date, is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.
.

Entitlement to a higher rating for fungal infection of the 
right hand and feet, initially assigned a zero percent 
evaluation, effective from May 1996, is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

